Citation Nr: 1604452	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-47 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a recurrent gastrointestinal disorder, to include ulcerative colitis, post-operative colectomy, ileostomy, and small and large intestine resection residuals, abscesses, fistulae, and chronic pouchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from March 1983 to June 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Buffalo, New York, Regional Office (RO) which denied service connection for ulcerative colitis.

The issues of service connection for a lower back disorder secondary to his gastrointestinal disorder and service connection for hearing loss have been raised by the record in an October 2015 fully developed claim application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A recurrent gastrointestinal disorder was first shown in 1999 and was not incurred during active service.

2.  A current gastrointestinal disorder has been aggravated by the Veteran's posttraumatic stress disorder (PTSD).

3.  The Veteran's gastrointestinal disorder was not caused by his PTSD.


CONCLUSION OF LAW

The criteria for secondary service connection for a gastrointestinal disorder manifested by ulcerative colitis, post-operative colectomy, ileostomy, and small and large intestine resection residuals, abscesses, fistulae, and chronic pouchitis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection for a recurrent gastrointestinal disorder is warranted because the stress associated with his PTSD caused him to avoid seeking timely medical treatment.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated (increased in severity beyond its natural progression) a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD and for a left (major) clavicle or scapula impairment.

A September 2004 private treatment record provides that the Veteran has a history of ulcerative colitis, a total colectomy, and ileoanal pouch formation, which was complicated by multiple abscesses and fistulae.  

Another September 2004 private treatment record states that the Veteran has a history of chronic pouchitis.

An April 2009 VA treatment record provides that the Veteran had a history of small intestine resection.

A December 2012 VA examination report states that the Veteran was diagnosed with ulcerative colitis in 1999, that he had an entire colectomy in 2001, and an ileostomy in 2005.  The examination report also conveys that the Veteran had repeated resections of the large intestine.  The examiner stated that the Veteran's service-connected PTSD at least as likely as not aggravated (increased in severity beyond its natural progression), his ulcerative colitis.  The examiner opined that the cause of his ulcerative colitis is unknown but that the stress response associated with his PTSD aggravates his ulcerative colitis.  The examiner concluded that the Veteran developed ulcerative colitis after developing PTSD so she could not establish a baseline for the ulcerative colitis.

Direct service connection is not warranted as the Veteran was not diagnosed with ulcerative colitis until 1999-13 years after service separation.  Additionally, there is no indication in the record that the Veteran's PTSD directly caused his ulcerative colitis.  The only connection between the Veteran's current gastrointestinal disorder and service is the report of the December 2012 VA examination stating that the Veteran's service-connected PTSD at least as likely as not aggravated his ulcerative colitis.

Because a preponderance of the evidence supports that the Veteran's current gastrointestinal disorder was aggravated by his service-connected PTSD, service connection is warranted and the claim must be granted.


ORDER

Service connection for a gastrointestinal disorder manifested by ulcerative colitis, post-operative colectomy, ileostomy, and small and large intestine resection residuals, abscesses, fistulae, and chronic pouchitis is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


